Hart, J. (dissenting). I dissent in this case on the ground that the act is in conflict with article 19, section 27 of the Constitution of the State of Arkansas, which provides that nothing in this Constitution shall be so construed as to prohibit the G-eneral Assembly from authorizing assessments on real property for local improvements in towns and cities under such regulations as may be prescribed by law to be based upon the consent of a majority in value, of the property holders owning property adjoining the locality to be affected. Nall v. Kelley, 120 Ark. 277; Bennett v. Johnson, 130 Ark. 507, and other cases are cited in support of the holding that a portion of the streets of a town which are a part of a rural highway may be included in an improvement district to improve the highway. These decisions, however, do not give the commissioners the power to select other streets which are not a part of the rural highway and improve them. To do so would be in plain violation of the section of the Constitution just referred to. The majority opinion brings this case within those decisions by construction. It certainly can not be done under the language of the act. Section 2 of the act defines the purpose of the district as follows: “Said district is hereby organized for the purpose of building a road, beginning at Calmer at an intersection with the Warren and Pine 'Bluff road, thence in a genral westerly and northwesterly direction to Rison and on and along such streets in said town of Rison as the commissioners may select.” Road Acts of 1919, vol. 2, p. 2740. The court construed this language to be a continua-' ti on of the rural highway along such street or streets in the town of Rison as is necessary to reach the county courthouse, which it says is the point selected as the terminus of the road. Neither the commissioners nor the court have any power to thus restrict the plain meaning of the language of the act. It is true the commissioners selected the' courthouse as the terminus of the highway, and only intend to improve the streets leading from the rural highway to the courthouse, but the act must be construed by its plain language, and not by what the commissioners have done. The act gives the commissioners power to improve such streets in the town of Rison as they may select. The words “such streets” have a plural reference, and under the plain language of the act the commissioners might improve other streets than a continuation of the rural highway to the courthouse. The act should be construed according to the plain and ordinary meaning of the words used instead of the construction placed upon them by the commissioners. In other words, the commissioners by merely improving the streets leading from the rural highway to the courthouse could not change the plain meaning of the w;ords used by the framers of the act. The act must be construed according* to the language used in it, and not according to the acts done by the commissioners, or the construction placed upon it by them. Therefore, I think, when the words used in the act are given their plain and ordinary meaning, the act is in violation of the provisions of the Constitution above referred to.